

117 HR 3601 IH: Fully Informed Veteran Act of 2021
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3601IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Lamb (for himself and Mr. Meijer) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committees on the Judiciary, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize physicians and other health care providers of the Department of Veterans Affairs to provide information regarding State-approved marijuana programs to veterans, and for other purposes.1.Short titleThis Act may be cited as the Fully Informed Veteran Act of 2021.2.Authorized provision of information on State-approved marijuana programs to veterans(a)Authorized provision of informationNotwithstanding the provisions of the Controlled Substances Act (21 U.S.C. 801 et seq.) or any other Federal, State, or local law regulating or prohibiting the provision of information on marijuana, the Secretary of Veterans Affairs shall authorize physicians and other health care providers of the Veterans Health Administration of the Department of Veterans Affairs to provide to veterans who are residents of States with State-approved marijuana programs information regarding the participation of such veterans in such programs.(b)DefinitionsIn this section:(1)The term information includes details such as informational materials, internet websites, and relevant contact information for State-approved marijuana programs.(2)The term marijuana has the meaning given the term marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802).(3)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and each federally recognized Indian Tribe.